Title: From George Washington to Henry Bouquet, 13 July 1758
From: Washington, George
To: Bouquet, Henry



Camp at Fort Cumberd abt 9 Thursday NightJuly 13th 1758
Sir

Abt 4 Oclock this Afternoon—after I had closd my Letter to you—I receivd Information that two Men were killd & a third taken Prisoner on the Road about a Mile from this place. I got the Indians to go, and sent a Command of 50 Men immediately to the spot, where they took the Tract of Six Indians and followd them till near dark when the Indians returnd, as did our Party also.
They discoverd that one of the Men killd was a Soldr of the

Second Regiment, and that the other two were herds going to our Grass Guard in the most careless, stragling manner; contrary to repeated, and positive Orders given to prevent small parties stragling from Camp.
The Mischief was done abt 8 this morning—our discovery of it too late to give us a chance to overtake the Enemy—I thought it advisable nevertheless to give you Intelligence that the Enemy are about, and that I expect we shall be pester’d with their Parties all this Moon—haunting our Camps, & watching our Motions.
I have apprizd Colo. Mercer, Captn Dagworthy, and all our out Parties of this murder, that they may be strictly upon their Guard Marchg—& vigilant in their Camps.
The Inclosd I this Instant receivd from Captn Dagworthy—if it is not in your power to afford him assistance—tis intirely out of mine to do it. I am with great regard Yr Most Obedt Hble Servt

Go: Washington


P.S. Captn Bosomworth &ca are safely arrived here. he & Colo. Byrd join me in their Complimts.

